[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a petition for habeas corpus in which the petitioner seeks restoration of his appellate rights. Following a hearing on July 18, 2000 at which the petitioner testified, the court finds that the defendant pleaded nolo contendere for the express purpose of appealing the denial of a Motion to Suppress to the Appellate Court. Prior to sentencing the defendant advised his attorney, Gerald M. Klein, that he wished to appeal. Five days after he was sentenced, he was transferred from Hartford Correctional Center to Walker RSMU in Suffield. His personal papers, including the preprinted "Intent to Appeal" form given to him by the Clerk, was not sent up to Walker for at least one and a half weeks. The petitioner did not know how to file the appeal form, attempted to contact his counselor but was unable to do so within the 20 day appeal period.
The court finds, based upon the totality of the's?, evidence, that the petitioner did not deliberately bypass a direct appeal and that if he is not allowed to appeal, his due process rights under the Connecticut and federal constitutions would be violated. Accordingly, under the authority of State v. Phidd, 42 Conn. App. 17, 28, 29 (1996), the petition is hereby granted, and the petitioner's appellate rights are hereby restored.